Citation Nr: 9917743	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  91-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for postoperative 
excision of an exostosis from the proximal first metatarsal 
of the right foot


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in September 1986, the RO granted service 
connection for postoperative exostosis of the proximal first 
metatarsal of the right foot, and assigned a noncompensable 
evaluation.  The veteran disagreed with the assigned rating.  
When this case was before the Board in December 1991 on other 
issues, it was indicated that the veteran had submitted a 
notice of disagreement which the RO had not addressed.  The 
Board directed the RO to take appropriate action.  The claim 
was again before the Board in October 1995, and was remanded 
for additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

In a statement dated in December 1998, the veteran raised the 
claim of entitlement to increased ratings for left varicocele 
and genital herpes, as well as a claim for a clothing 
allowance.  Since these matters were not developed or 
certified for appeal, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The recent Department of Veterans Affairs (VA) examination 
demonstrates that there is a recurrence of the exostosis.

3. The veteran's right foot disability is productive of 
moderate impairment.


CONCLUSION OF LAW

A rating of 10 percent for postoperative excision of an 
exostosis from the proximal first metatarsal of the right 
foot is warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected right 
foot disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was seen in 
the podiatry clinic in April 1985 for complaints of right 
foot pain.  An examination revealed a dorsal prominence at 
the base of the first metatarsal.  An X-ray study disclosed a 
dorsal exostosis of the first metatarsal of the cuneiform 
joint.  It was reported in May 1985 that he had undergone 
removal of a first metatarsal cuneiform exostosis five days 
earlier.  The feet were evaluated as normal on the separation 
examination in April 1986.

By rating action dated in September 1986, the RO granted 
service connection for postoperative exostosis of the 
proximal first metatarsal of the right foot and assigned a 
noncompensable evaluation under the provisions of Diagnostic 
Code 5284 of the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  

The veteran was afforded an orthopedic examination by the VA 
in February 1987.  He complained of sensitivity to weather.  
On examination, no recurrence of the exostosis was noted.  
The diagnosis was postoperative state, removal of an 
exostosis of the proximal first metatarsal of the right foot, 
with complaints of weather sensitivity.

Another VA examination was conducted in January 1988.  The 
veteran stated that he had no problems walking unless the 
feet were already hurting.  He related that his feet became 
stiff in cold weather.  It was indicated that he had 
prosthetic shoe inserts and this had helped some.  On 
examination, the veteran had a scar on the right foot, 
superior aspect, medial to the metacarpal phalangeal joint of 
the great toe.  It was well healed, and there was no 
tenderness, induration or fixation.  There was noted at this 
area, which would probably be at the cuneiform bone and 
medial to the metatarsal joint, a bony prominence.  There was 
no tenderness with palpation.  There was no erythema or 
fixation, although the veteran noted that this was the area 
of pain.  The diagnosis was residuals of removal of an 
exostosis of the right foot at the great toe cuneiform bone, 
currently under medical treatment, symptomatic.

The veteran was examined by the VA in April 1989.  He 
reported no complications or sequelae following the removal 
of the exostosis.  The diagnosis was history of exostosis of 
the right foot, first metatarsal region, status post excision 
of the exostotic bone, healed and no recurrence. 

On VA examination in October 1993, the veteran reported that 
he could flex all his toes without problem.  He could tiptoe, 
heel walk and supinate and pronate the right foot without 
problem.  The veteran's main complaint was that when he stood 
on his toes, there was a feeling of stiffness anterior to the 
ankle.  It was indicated that the veteran had flat feet 
bilaterally.  The diagnosis was status post excision of an 
exostosis along the right first metatarsal bone, all well 
healed and asymptomatic.  The examiner commented that she 
thought the veteran's complaints of discomfort were not 
because of the excision of the exostosis, but the flat feet 
and the overpronation of the ankle.

The veteran was afforded a podiatry examination by the VA in 
January 1997.  He complained of a painful right foot at the 
region of the dorsal aspect to the metatarsal-cuneiform joint 
and the first metatarsophalangeal (plantar aspect) and medial 
column.  The aching pain was localized to the above region.  
It was indicated that the veteran had been using orthotics 
for both feet for about eight years.  An examination revealed 
a very small metatarsal-cuneiform exostosis of the right 
foot.  The diagnosis was marked pes planus, bilaterally, with 
pronation.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 20 percent rating may be assigned for other foot injuries 
which are moderately severe.  When moderate, a 10 percent 
rating will be assigned.  Diagnostic Code 5284.

A review of the record discloses the veteran has been 
examined a number of times over the years, with varying 
symptoms.  In February 1987, it was reported that there was 
no recurrence of the exostosis.  Although his condition was 
stated to be symptomatic on VA examination in January 1988, 
it was again indicated that there was no recurrence following 
the April 1989 VA examination.  The Board acknowledges that 
the examiner concluded, following the VA examination in 
October 1993, that the veteran's symptoms were attributable 
to his nonservice-connected pes planus.  However, the Board 
finds it significant that the most recent VA examination, 
conducted in January 1997, revealed the recurrence of the 
exostosis.  Given the veteran's complaints at that time, the 
Board finds that his service-connected right foot disability 
results in moderate impairment.  The Board concludes, 
accordingly, that a ten percent evaluation is appropriate.  
The record, however, fails to demonstrate that the foot 
disability results in moderately severe impairment and, 
therefore, there is no basis on which a higher rating is 
warranted.


ORDER

A 10 percent evaluation for postoperative excision of an 
exostosis from the proximal first metatarsal of the right 
foot is granted, subject to the governing laws and 
regulations pertaining to the payment of monetary benefits. 



		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

